                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

ALFRED JONES                                                CIVIL ACTION

VERSUS                                                      NO. 18-2656

DARREL VANNOY, WARDEN                                       SECTION “A”(2)

                                         ORDER

       The court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of any

party to file an objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that the petition of Alfred Jones for issuance of a writ of habeas

corpus under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

           December 10, 2018

                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE
